  Case 3:21-cv-00211-RAH-ECM-KCN Document 130 Filed 05/18/21 Page 1 of 4




                  UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF ALABAMA
                            EASTERN DIVISION

 THE STATE OF ALABAMA; ROBERT
 ADERHOLT, Representative for Alabama’s
 4th Congressional District, in his official and
 individual capacities; WILLIAM GREEN;
 and CAMARAN WILLIAMS,

                                Plaintiffs,

                          v.

 UNITED STATES DEPARTMENT OF                       CIVIL ACTION NO. 3:21-CV-211-RAH-
 COMMERCE; GINA RAIMONDO, in her                   ECM-KCN
 official capacity as Secretary of Commerce;
 UNITED STATES BUREAU OF THE
 CENSUS, an agency within the United States
 Department of Commerce; and RON
 JARMIN, in his official capacity as Acting
 Director of the U.S. Census Bureau,

                                Defendants.


               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Earlier today, the U.S. Court of Appeals for the Sixth Circuit issued its decision in Ohio’s

challenge to Defendants’ delay in delivering the tabulations of population to the States pursuant to

13 U.S.C. § 141. See Ohio v. Raimondo, No. 21-3294 (6th Cir. May 18, 2021). As Defendants

noted in their opposition to Plaintiffs’ motion for preliminary injunction in this case, the Ohio

district court had dismissed Ohio’s challenge for lack of standing. See Defs’ Opp., Doc. 41 at 30,

36, 38, 40, 42, 43, 75.

       The Sixth Circuit reversed that decision and held that Ohio has standing to challenge De-

fendants’ delay. The court made three primary holdings. First, it held that “Ohio suffered (and

continues to suffer) an informational injury because the Secretary failed to deliver Ohio’s data as
  Case 3:21-cv-00211-RAH-ECM-KCN Document 130 Filed 05/18/21 Page 2 of 4




the Census Act requires.” Slip op. at 1-2 (citations omitted). Second, it held that Ohio’s “injury is

traceable to the Secretary because Ohio’s informational injury is the direct result of the Secretary’s

failure to produce the required data.” Id. at 2 (citations omitted). “And third,” the court held that

“Ohio’s injury is redressable” because “Ohio currently has no assurance that the federal govern-

ment will live up to its most recent representation” to provide the redistricting data in a “legacy

format” by August 16, 2021, “[s]o at the very least, monitoring by the district court could move

the proceedings along and provide Ohio with some redress.” Id. The court thus remanded the case

to the district court “to determine what remedy (if any) is appropriate.” Id.

       The supplemental authority is relevant to this case because Alabama suffers the same

harms, traceable to the same Defendants, which can be redressed in part in the same way. The

Sixth Circuit’s decision is attached.




                                                  2
 Case 3:21-cv-00211-RAH-ECM-KCN Document 130 Filed 05/18/21 Page 3 of 4




Dated: May 18, 2021                        Respectfully submitted,

STEVE MARSHALL
Attorney General of Alabama

/s/ Edmund G. LaCour Jr.                   /s/ Jason B. Torchinsky
Edmund G. LaCour Jr. (ASB-9182-U81L)       Jason B. Torchinsky*
Solicitor General                          Jonathan P. Lienhard*
                                           Shawn T. Sheehy*
A. Barrett Bowdre (ASB-2087-K29V)          Phillip M. Gordon*
Deputy Solicitor General
                                           HOLTZMAN VOGEL JOSEFIAK
                                           TORCHINSKY, PLLC
James W. Davis (ASB-4063-I58J)
                                           15405 John Marshall Hwy
Winfield J. Sinclair (ASB-1750-S81W)
                                           Haymarket, VA 20169
Brenton M. Smith (ASB-1656-X27G)
                                           (540) 341-8808 (Phone)
Assistant Attorneys General
                                           (540) 341-8809 (Fax)
                                           Jtorchinsky@hvjt.law
STATE OF ALABAMA
                                           Jlienhard@hvjt.law
OFFICE OF THE ATTORNEY GENERAL
                                           Ssheehy@hvjt.law
501 Washington Ave.
                                           Pgordon@hvjt.law
Montgomery, AL 36130
Telephone: (334) 242-7300
                                           *pro hac vice
Fax: (334) 353-8400
Edmund.LaCour@AlabamaAG.gov
                                           Counsel for Plaintiffs
Barrett.Bowdre@AlabamaAG.gov
Jim.Davis@AlabamaAG.gov
Winfield.Sinclair@AlabamaAG.gov
Brenton.Smith@AlabamaAG.gov

Counsel for the State of Alabama




                                       3
  Case 3:21-cv-00211-RAH-ECM-KCN Document 130 Filed 05/18/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       This is to certify that on the 18th day of May, 2021, a copy of the foregoing has been

electronically filed with the Clerk of the Court using the CM/ECF system, which will electronically

send a copy of the same to all counsel of record electronically registered with the Clerk.



                                                     s/ Edmund G. LaCour Jr.
                                                     Edmund G. LaCour Jr.
                                                     Counsel for the State of Alabama




                                                 4
